     Case 2:19-cv-02338-JAM-DB Document 40 Filed 04/27/21 Page 1 of 6


1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   NORCAL OUTDOOR MEDIA, LLC,               No.   2:19-cv-02338-JAM-DB
11                 Plaintiff,
12         v.                                 ORDER GRANTING DEFENDANT’S
                                              MOTION TO DISMISS
13   XAVIER BECERRA, in his
     official capacity as the
14   Attorney General of
     California, ADETOKUNBO
15   OMISHAKIN, in his official
     capacity as Director of the
16   California Department of
     Transportation,
17
                   Defendants.
18

19
           NorCal Outdoor Media, LLC (“Plaintiff”) continues to pursue
20
     its challenge to the California Outdoor Advertising Act (“OAA”),
21
     Cal. Bus. & Prof. Code § 5200 et seq., see First Am. Compl.
22
     (“FAC”), ECF No. 32, after the Court granted Adetokunbo
23
     Omishakin’s (“Defendant”) motion for judgment on the pleadings,
24
     see Order Granting Mot. for J. on Plead. (“Order JOP”), ECF No.
25
     28.   The Court granted Defendant’s previous motion because
26
     Plaintiff lacked standing to pursue its claims.         Id.   Never
27
     having sought a permit from the California Department of
28
                                          1
     Case 2:19-cv-02338-JAM-DB Document 40 Filed 04/27/21 Page 2 of 6


1    Transportation (“CalTrans”) to erect its billboards, Plaintiff’s

2    injury proved to be purely hypothetical.        Id. at 9.

3         Here, too, Plaintiff fails to state a concrete injury under

4    the sign ordinance.     As a result, the Court GRANTS Defendant’s

5    Motion to Dismiss (“Mot.”), ECF No. 34.1

6

7                                 I.    OPINION

8         Plaintiff’s FAC alleges the OAA violates its free speech,

9    equal protection, and due process rights under the United States

10   and California Constitutions.       See FAC ¶¶ 87–95, 96–102, 107–111.

11   Defendant argues Plaintiff lacks standing, the claims are unripe,

12   and Plaintiff failed to state cognizable claims under either the

13   First and Fourteenth Amendments to the United States Constitution

14   or the California Constitution’s equivalent provisions.            See

15   generally Mot.    Defendant further argues the Court should decline

16   to exercise supplemental jurisdiction over the state law claims

17   and the prayer for monetary damages violates the Eleventh

18   Amendment to the United States Constitution and California’s

19   Government Claims Act.     Id.    Plaintiff opposes the motion.

20   Opp’n, ECF No. 35.
21        A.    Standing

22        Standing is a “threshold question” in “determining the power

23   of the court to entertain the suit.”         Warth v. Seldin, 422 U.S.

24   490, 498 (1975).      To establish standing, a “plaintiff must have

25   (1) suffered an injury in fact, (2) that is fairly traceable to

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for March 23, 2021.
                                      2
     Case 2:19-cv-02338-JAM-DB Document 40 Filed 04/27/21 Page 3 of 6


1    the challenged conduct of the defendant, and (3) that is likely

2    to be redressed by a favorable judicial decision.”         Spokeo, Inc.

3    v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24,

4    2016).   Insofar as the injury in fact is concerned, Plaintiff

5    must show it suffered “an invasion of a legally protected

6    interest” that is “concrete and particularized” and “actual or

7    imminent, not conjectural or hypothetical.”        Lujan v. Defs. of

8    Wildlife, 504 U.S. 555, 560–61 (1992).        The injury-in-fact test

9    “requires that the party seeking review be himself among the

10   injured.”   Sierra Club v. Morton, 405 U.S. 727, 734–35 (1972).

11        This time around, Plaintiff focuses on the fact that non-

12   party San Joaquin County has not issued Plaintiff a sign permit.

13   FAC ¶¶ 51–53.   Plaintiff alleges the County has not issued it a

14   sign permit because CalTrans has not issued it an outdoor

15   advertising permit.     FAC ¶ 54.   However, as before, Plaintiff

16   never applied for a permit with CalTrans.        Thus: “Plaintiff was

17   never denied a permit.     Which means Plaintiff was never told the

18   reason for the denial, nor given the opportunity to appeal it.

19   This also means that Plaintiff does not know whether the appeal

20   would have been successful or whether it would have resulted in
21   civil penalties.”     Order JOP at 7.    Plaintiff’s inability to

22   obtain a permit from San Joaquin County is not connected to any

23   action taken by CalTrans.     It is only traceable to Plaintiff’s

24   inaction.

25        That CalTrans requires written evidence from Plaintiff that

26   San Joaquin County consents to the billboard as part of its
27   permit application does not prevent Plaintiff from applying for

28   an outdoor advertising permit from CalTrans.        See Opp’n at 13;
                                          3
     Case 2:19-cv-02338-JAM-DB Document 40 Filed 04/27/21 Page 4 of 6


1    FAC ¶¶ 56, 59.    That San Joaquin County will not provide written

2    evidence unless Plaintiff first obtains approval for the

3    billboard from CalTrans raises a potential issue with San Joaquin

4    County’s permitting process, not CalTran’s.        As Defendant notes,

5    Plaintiff does not cite any authority that stands for the

6    proposition that San Joaquin County’s failure to issue a permit

7    under its own sign ordinance gives Plaintiff standing to

8    challenge the OAA—an entirely different set of regulations.

9    Reply at 2, ECF No. 38.     As a result, the factual allegations in

10   the FAC are not fairly traceable to Defendant.          See Spokeo, 136

11   S. Ct. at 1547 (the injury must be fairly traceable to the

12   challenged conduct of the defendant).

13        Plaintiff’s argument that its speech is chilled “because

14   there is no time period by which [CalTrans] must grant or deny a

15   permit application” has no teeth.        Opp’n at 13.   Pursuant to the

16   OAA, CalTrans “shall, within 10 days after compliance and upon

17   payment by the applicant of the fee provided by this chapter,

18   issue a permit . . . .” Cal. Bus. & Prof. C. § 5358.          And

19   Plaintiff’s reliance on Desert Outdoor Advertising Inc. v. City

20   of Moreno Valley, 103 F.3d 814 (9th Cir. 1996) is misplaced.
21   There, the city brought an enforcement action against the

22   plaintiff and compelled the plaintiff to remove its signs.          Id.

23   at 818.   As a result, the plaintiff had standing to challenge the

24   city’s sign ordinance.     Id.   Here, CalTrans has not initiated any

25   sort of enforcement action against Plaintiff.

26        Advertising companies like Plaintiff’s do not have standing
27   to challenge the provisions of a sign ordinance that have not

28   been invoked against it.     Get Outdoors II, LLC. v. City of San
                                          4
     Case 2:19-cv-02338-JAM-DB Document 40 Filed 04/27/21 Page 5 of 6


1    Diego, 506 F. 3d 886, 892 (9th Cir. 2007).        No provision of the

2    OAA has been invoked against Plaintiff because Plaintiff has not

3    sought a permit with CalTrans.      Plaintiff has not alleged an

4    invasion of a legally protected interest that is either concrete

5    and particularized or actual and imminent.        See Lujan, 504 U.S.,

6    at 560–61.    Considering Plaintiff’s FAC suffers from the same

7    defects as Plaintiff’s original complaint, the Court dismisses

8    Plaintiff’s FAC with prejudice.      See Deveraturda v. Globe

9    Aviation Sec. Servs., 454 F.3d 1043, 1049 (9th Cir. 2006) (courts

10   need not grant leave to amend where amendment would be futile).

11        B.      Sanctions

12        Plaintiff exceeded the Court’s 15-page limit on opposition

13   memoranda.    See Opp’n; see also Order re Filing Requirements

14   (Order), ECF No. 3-2.     Violations of the Court’s standing order

15   require the offending counsel (not the client) to pay $50.00 per

16   page over the page limit to the Clerk of the Court.          Order at 1.

17   Moreover, the Court will not consider arguments made past the

18   page limit.     Id.   In total, Plaintiff’s opposition memorandum

19   exceeded the Court’s page limit by 8.5 pages.         Plaintiff’s

20   counsel must therefore send a check payable to the Clerk for the
21   Eastern District of California for $425.00 no later than seven

22   days from the date of this order.

23

24                                II.    ORDER

25        For the reasons set forth above, Defendant’s Motion to

26   Dismiss is GRANTED WITHOUT LEAVE TO AMEND.        Plaintiff lacks
27   standing to pursue its claims.      Because Plaintiff lacks standing,

28   this Court need not address whether Plaintiff’s claims are ripe
                                          5
     Case 2:19-cv-02338-JAM-DB Document 40 Filed 04/27/21 Page 6 of 6


1    or whether Plaintiff adequately stated a claim under Rule

2    12(b)(6).   Fleck & Assocs., Inc. v. City of Phoenix, 471 F.3d

3    1100, 1102 (9th Cir. 2006) (“Because [the plaintiff] lacked

4    standing . . . the district court lacked subject matter

5    jurisdiction and should have dismissed the complaint on that

6    ground alone.”).

7         IT IS SO ORDERED.

8    Dated: April 26, 2021

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          6
